Name: 81/771/ECSC: Commission Decision of 9 September 1981 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (108th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-07

 Avis juridique important|31981D077181/771/ECSC: Commission Decision of 9 September 1981 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (108th derogation) Official Journal L 285 , 07/10/1981 P. 0030*****COMMISSION DECISION of 9 September 1981 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (108th derogation) (81/771/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to High Authority recommendation No 1-64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation No 1905/78/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods, and having very special physical and chemical characteristics, are not produced in the Community or in insufficient quantities; whereas for a number of years this insufficiency has been countered by the granting of duty-free tariff quotas; whereas, however, it appears that certain improvements have been made which create a better balance between Community supply and demand for the second half of 1981; whereas consequently a reduction of the tariff quotas for that half-year is justified; whereas it is therefore appropriate that the Commission should use the powers granted to it under Article 3 of recommendation No 1-64 to authorize imports of the abovementioned products under a preferential tariff scheme, but in smaller amounts than hitherto; whereas the importation of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products; Whereas neither this suspension of duties nor these tariff quotas are likely to jeopardize the objectives of recommendation No 1-64, but will help to maintain existing trade flows between Member States and non-member countries; Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1-64; Whereas provision should be made to ensure that the quotas granted will be used solely to supply the needs of industries in the importing countries and that reexportation in the unaltered state to other Member States of imported iron and steel products will be prevented; Whereas the Governments of the Member States have been consulted on the tariff quotas set out below, HAS ADOPTED THIS DECISION: Article 1 The Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority recommendation No 1-64 to the extent necessary to apply in respect of imports from third countries of the iron and steel products set out below, suspension of duties or tariff quotas in respect of the quantities and at the levels indicated: 1.2.3.4.5 // // // // // // CCT heading No // Description // Member State // Quota (tonnes) // Duty % // // // // // // ex 73.15 A V b) 1 // Special wire rod (of high carbon steel, not further worked than hot-rolled, between 5;2 and 12 mm in diameter) for the manufacture of springs, needles (known as 'needle wire'), and piano wire, containing by weight: // Germany Benelux France // 1 350 1 215 1 260 // 0 0 0 // // - 0;60 to 1;05 % carbon - not more than 0;05 % of sulphur and phosphorus taken together - 0;15 to 0;25 % silicon - not more than 0;15 of NI, Cu and Sn taken together, provided that the amount of Sn is lower than 0;10 % (Germany, France and Benelux are authorized to import, within their quotas, special hot-rolled wire rod of alloy steels, between 5;2 and 13 mm in diameter, of subheading ex 73.15 B V b) 1 of the Common Customs Tariff, for valve springs, with the following characteristics: a) Chrome-vanadium products: 0;40 to 0;70 % C 0;15 to 0;25 % Si 0;60 to 0;90 % Mn 0;15 to 0;60 % Cr 0;15 to 0;30 % Va Mo content not more than 0;30 %; P and S content not more than 0;030 % each; b) Chrome-silicon products: 0;50 to 0;60 % C 1;20 to 1;60 % Si 0;50 to 0;80 % Mn 0;50 to 0;80 % Cr P and S content less than 0;030 % each; // // // // // // // // Article 2 1. Member States granted quotas under Article 1 shall ensure, in liaison with the Commission, that such quotas are allocated among third countries on a non-discriminatory basis. 2. They shall take all necessary steps to preclude the possibility of iron and steel products imported under the said tariff quotas being re-exported to other Member States in the same state in which they were imported. Article 3 This Decision shall apply with effect from 1 July 1981 and shall remain in force until 31 December 1981. Article 4 This Decision is addressed to the Member States. Done at Brussels, 9 September 1981. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 217, 8. 9. 1978, p. 5.